Citation Nr: 1020280	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for asbestos related lung 
disease (previously claimed as shortness of breath).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to August 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

In April 2007, the Veteran had a hearing before a Veterans 
Law Judge.  A transcript of the hearing is associated with 
the claims file.  The Veterans Law Judge before whom the 
Veteran appeared at the April 2007 hearing has since retired.  
The Veteran is therefore entitled to another Board hearing.  
See 38 U.S.C.A. §§ 7102(b), 7110 (West 2002).  However, the 
Board has decided in the Veteran's favor.  If, upon review of 
this decision, the Veteran wishes to have another hearing 
such can be provided.  

In a September 2008 decision, the Board denied the Veteran's 
claim for service connection for an asbestos related lung 
disease.  Thereafter, the Veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
The appellant's representative and VA General Counsel filed a 
joint motion for a remand.  By an order in July 2009, the 
Court granted the joint motion and remanded the issue to the 
Board for further action.  A VHA opinion was requested in 
January 2010.  


FINDING OF FACT

Asbestosis is related to service. 





CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it

FACTUAL FINDINGS

        Service treatment records reveal normal lungs and chest, 
heart and vascular systems at discharge in August 1957.  The 
October 2005 x-ray report noted interstitial and pleural 
abnormalities which could not be categorized regarding 
asbestos related changes.  A November 2005 record from MASSA 
notes the detection of possible evidence of pleural plaques 
and/or interstitial disease, which may be related to asbestos 
exposure.  The chest x-rays were interpreted by two experts, 
one locally and one nationally.  A December 2005 CT scan 
noted an impression of extensive pleural based plaquing 
including calcified pleural based plaques noted bilaterally 
and possibly some early interstitial fibrosis consistent with 
changes from previous asbestos exposure.  

        In a December 2005 Center for Asbestos Related Disease 
(CARD) questionnaire, the Veteran reported that he moved to 
Libby, MT in 1942 and moved away from Libby in 1945.  He also 
reported living there from 1979 to 1982.  He reported 
asbestos exposure in Libby through hunting near vermiculite 
sites, fishing on Kootenai River near vermiculite sites and 
playing in the piles.  He further reported that he had worked 
in a naval shipyard, as a welder and that he had done 
mechanical/repair work on insulated pipes.  CARD clinic notes 
of December 2005 show an assessment of asbestos related 
disease- diffuse pleural changes bilaterally with localized 
plaquing and calcification.  

        A March 2006 chest x-ray showed there were some pleural 
paraenchymal changes that may be related to previous asbestos 
exposure.  In the May 2006 VA compensation and pension 
examination, an assessment was given of atelectasis secondary 
to asbestos exposure.  The examiner noted that there was 
evidence of pre and post service exposure.  The examiner then 
noted that without documentation of exposure during service 
she would have to resort to speculation as to the degree, if 
any, the Veteran's duties as a fireman during service played 
in the development of his current condition.  She noted that 
based on the information reviewed it was her opinion that the 
current asbestos lung disease was less likely than not caused 
by or related to the Veteran's duties/exposures during 
service and more likely than not due to his pre and post 
service exposures.  

        Dr. B.B. noted in June 2006 that the Veteran was 
severely impaired by his diffuse pleural disease that has 
been induced by exposure to asbestos.  Dr. B.B. noted that 
how much of this is due to the asbestos from Libby versus the 
asbestos that the Veteran became exposed to in service was 
impossible to differentiate as to predominant causation.  
However, he noted that he would feel very uncomfortable not 
giving all due consideration to the Veteran's heavy 
chrysotile asbestos while in service and at least consider it 
to be at least a 50 percent cause of the Veteran's pulmonary 
condition.  
        
        In December 2006, an assessment was given of asbestosis 
with diffuse pleural thickening bilaterally and a secondary 
thoracic pain related to his pleural disease.  It was noted 
that the Veteran was definitely having progressive symptoms 
and it was suspected it was due to his increasing asbestos 
related disease.  
        
        In a February 2007 statement, Dr. A.C.W. noted that, 
although the Veteran was in and out of Libby driving a 
logging truck to various mills in the area and had some 
exposure around the W.R. Grace facilities, the Veteran 
actually only lived in Libby in 1942 and from 1979 to 1982.  
He noted that more salient was the fact the Veteran was in 
the Navy from 1955 to 1957 and that he worked in a variety of 
landing craft and engine rooms which contained extensive 
asbestos.  Dr. A.C.W. noted that the men working in the 
engine rooms actually did much of the maintenance in tearing 
off and replacing the asbestos, and that in his opinion this 
was a significant asbestos exposure and was equal to or 
greater than the exposure that the Veteran had in Libby.  He 
opined that the Veteran's asbestos disease reasonably should 
be apportioned with at least 50 percent of his difficulty 
with asbestos being related to his Navy exposure.  

        At the Travel Board hearing of April 2007, the Veteran 
testified that he worked as a fireman in service and was 
around asbestosis pipes and boilers.  He reported that he was 
confined to very tight quarters during this time.  He 
maintained that he worked as a truck driver post service.  He 
also maintained that he welded.  However, the Veteran 
maintained that he did not weld very much and that he did not 
weld on any asbestosis lined equipment or steam pipe.  He 
further maintained that he only lived in Libby for 11 months 
as a child.  He stated he was first diagnosed with asbestos 
related disease about seven years ago. 
        
        Examination in February 2008 revealed extensive pleural 
thickening along each side of the chest.  It was shown that 
the Veteran had prominent fibrosis involving the right lung 
with course stranding.  X-rays did not appear significantly 
changed from last year.  In August 2008, an assessment was 
given of asbestosis-progressive dyspnea on exertion suggest 
that the disease is progressing.  
        
        In December 2009, Dr. P.C. noted that it is clear that 
the Veteran suffers from severe asbestos related lung disease 
manifested by diffuse pleural thickening, lung tissue 
scarring and abnormal oxygen diffusion studies.  He noted 
that the Veteran served in the Navy from November 1955 to 
August 1957 as a marine fireman and that in this capacity was 
exposed to high levels of chrysotile asbestos.  He noted that 
the Veteran lived in Libby, MT, a town contaminated by 
naturally occurring amphibole asbestos, particularly at 
vermiculite sites.  He noted that although the Veteran lived 
in Libby it was during periods of lower overall exposure to 
amphibole asbestos.  Dr. P.C. related that the Veteran's 
radiographic findings are different than the majority of 
patients with asbestos related lung disease acquired from 
exposure in Libby.  Additionally, he noted that Dr. A.C.W. 
and Dr. B.B., the Veteran's treating physicians at the CARD 
clinic, support significant exposure to asbestos while in the 
Navy and that it is likely that this led to the Veteran's 
currently diagnosed asbestosis and pulmonary disability.  
Given the facts, Dr. P.C. opined that the Veteran's asbestos 
related lung disease is more likely than not related to 
service.  

	In the January 2010 VA compensation and examination 
opinion, Dr. R.R.S. found that though the respiratory and 
cardiovascular systems were reported normal at separation in 
August 1957, the subsequent manifestations of the exposure to 
asbestos could be related to the heavy exposure to asbestos 
while the Veteran was in service.  He noted that, based on 
the above facts and medical principles involved, with regard 
to the lag period of time between the exposure to asbestos 
and the manifestation of the asbestosis by x-rays or by 
clinical examination, at the least it is reasonable to 
conclude with reasoned medical opinion that the Veteran's 
asbestosis reasonably should be a portion with at least 50 
percent of his difficulty with the asbestosis being related 
to his exposure to asbestos while he was in the Navy.  

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease. M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been alleged that the claimed 
disability was incurred while engaging in combat.

ANALYSIS 

The appellant has appealed the denial of service connection 
for asbestos related lung disease.  It has been shown that 
the Veteran was a marine fireman in service and exposure to 
asbestos while in service has been conceded.  The Veteran has 
been diagnosed with an asbestos related disease.  The 
evidence shows that the Veteran was exposed to asbestos 
before service, in service and post service.  The Veteran 
asserts that his asbestos related lung disease was caused by 
asbestos exposure while in service.  

Here, the Board is presented with positive and negative 
evidence.  The positive evidence includes a showing of in 
service asbestos exposure.  Furthermore, Dr. P.C. has opined 
that the Veteran's asbestos related lung disease is more 
likely than not related to service.  Also, the record 
contains three opinions which relate that at least 50 percent 
of the Veteran's current asbestos lung disease is 
attributable to the asbestos exposure in service.  
Specifically, Dr. B.B. noted that how much of exposure is due 
to the asbestos from Libby versus the asbestos that the 
Veteran became exposed to in service was impossible to 
differentiate as to predominant causation.  However, he 
opined that he would feel very uncomfortable not giving all 
due consideration to the Veteran's heavy chrysotile asbestos 
while in service and at least consider it to be at least a 50 
percent cause of the Veteran's pulmonary condition.  Dr. 
A.C.W. opined that the in service asbestos exposure was 
significant asbestos exposure and was equal to or greater 
than the exposure that the Veteran had in Libby.  Dr. R.R.S. 
also opined that it is reasonable to find that at least 50 
percent of the Veteran's difficulty with asbestosis is 
related to his exposure to asbestos while he was in service.  
The Board has considered such evidence in conjunction with 
the record.  

However, the Board is also presented with negative evidence 
to include the May 2006 opinion that the current asbestos 
lung disease was less likely than not caused by or related to 
the Veteran's duties/exposures during service and more likely 
than not due to his pre and post service exposures.  The 
Board also notes that the evidence shows that the Veteran was 
exposed to asbestos before service and post service.  There 
is a showing of pre and post service asbestos exposure from 
the veteran living in Libby as a child and playing on the ore 
piles, logging in the Rainy Creek drainage, from his fishing 
along the Kootenai River by the vermiculite sites from 1979 
to 1982 and through his post service welding activities.  
Also, although the Veteran testified at his April 2007 
hearing that he only lived in Libby 11 months as a child, in 
the CARD questionnaire of December 2005 he maintained that he 
lived there as a child from 1942 to 1945.  Furthermore, in 
his CARD questionnaire, the Veteran reported significantly 
more pre service asbestos than he subsequently told Dr. 
A.C.W.  He also reported post service occupational exposure 
that Dr. A.C.W. does not mention or account for in his 
February 2007 statement.  

Having carefully reviewed the evidence of record, the Board 
has determined that service connection for asbestosis is 
warranted.  In this regard, the Board finds that the evidence 
supports the claim.  The evidence shows an asbestos related 
lung disease and that such has been attributed to service.  
The Board is presented with positive and negative medical 
opinions.  Although the May 2006 VA examiner has opined that 
the current asbestos lung disease was less likely than not 
caused by or related to the Veteran's duties/exposures during 
service and more likely than not due to his pre and post 
service exposures, the Board finds the opinion of Dr. P.C. 
more persuasive than the opinion of the May 2006 VA examiner, 
an APRN-BC.  

The Court has noted that the probative value of medical 
evidence is based on the medical expert's personal 
observation of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  Here, Dr. P.C. has found that the Veteran's 
asbestos related lung disease is more likely than not related 
to service.  When reaching his conclusion, Dr. P.C. 
referenced the Veteran's radiographic findings and noted how 
the Veteran's radiographic findings are different than the 
majority of patients with asbestos related lung disease 
acquired from exposure in Libby.  Furthermore, Dr. A.C.W, Dr. 
R.R.S. and Dr. B.B. have determined that at least 50 percent 
of the Veteran's current asbestos lung disease is 
attributable to the asbestos exposure in service.  The Board 
notes that Dr. R.R.S. is a pulmonology/sleep medicine 
specialist.  The Board further notes that Dr. A.C.W. and Dr. 
B.B. are the Veteran's treating physicians at the CARD 
clinic.  

The Board finds that the opinion of the APRN-BC is far less 
convincing than the other medical opinions of record.  The 
May 2006 examiner noted that she would have to resort to 
speculation as to the degree, if any, the Veteran's duties as 
a fireman during service played in the development of his 
current condition.  In sum, the opinion of the May 2006 
examiner appears to come from a less well trained medical 
professional and is speculative at best.  As such, the 
opinions of the physicians are far more convincing and 
probative.

Accordingly, service connection for asbestosis is granted.  


ORDER

Service connection for asbestosis is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


